DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 02/04/2020 in which claims 1-16 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2020 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16 recites in line 2 “the drive mode” and it should be “a drive mode”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0068534), hereinafter “Li” in view of Wirth et al. (US 2020/0059821), hereinafter “Wirth”.

As to claim 1, Li teaches a method of simultaneously transmitting, by a user equipment (UE), on at least two carriers in a wireless communication system supporting device-to-device (D2D) communication (Li, Fig. 2, Fig. 3, [0039]-[0043], Fig. 6, [0054], Fig. 7, [0055], [0058], [0072], a UE performing communications in a V2V or D2D environment, where the UE performs transmission in a plurality of carriers within the same sub-frame), the method comprising: 
sensing transmission resources independently for each carrier (Li, Fig. 2, Fig. 3, [0039]-[0043], Fig. 6, [0054], Fig. 7, [0055], [0058], the UE detects the SA of another UE within a sensing window of each of the plurality of carriers) and calculating a ratio of transmission resources available for simultaneous transmission on the at least two carriers based on results of the sensing for each carrier (Li, Fig. 2, Fig. 3, [0039]-[0043], Fig. 6, [0054], Fig. 7, [0055], [0058]-[0062], for i-th carrier, it is determined a ratio of the remaining available resources for the plurality of carriers, in order to select resources and transmit data, based on the detected SA within the sensing window of each of the plurality of carriers); 
configuring the sensed transmission resources available for transmission as candidate transmission resources when the calculated transmission resource ratio is greater than or equal to a predetermined threshold ratio (Li, Fig. 2, Fig. 3, [0039]-[0043], Fig. 6, [0054], Fig. 7, [0055], [0058]-[0062], when the ratio of the remaining available resources is greater than Ri, the resource with the smallest S-RSSI are moved to the set SB); and 
(Li, Fig. 2, Fig. 3, [0039]-[0043], Fig. 6, [0054], Fig. 7, [0055], [0058]-[0062], [0072], the UE selects a resource from the resources in the set SB for data transmission on the corresponding carriers).

Li teaches the claimed limitations as stated above. Li does not explicitly teach the following underlined features: regarding claim 1, simultaneously transmitting, by a user equipment (UE), a message on at least two carriers;
for the message transmission on each of the at least two carriers.

However, Wirth teaches simultaneously transmitting, by a user equipment (UE), a message on at least two carriers (Wirth, [0262], [0264], [0266], [0268], the UE1 transmits a redundant/duplicated packet via two different frequencies in the same time resource);
for the message transmission on each of the at least two carriers (Wirth, [0262], [0264], [0266], [0268], the UE1 transmits a redundant/duplicated packet via two different frequencies in the same time resource).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to have the features, as taught by Wirth, in order to make direct communications more reliable using multiple physical sidelink resources in a transmission, for example for a URLLC communication (Wirth, [0265]).

As to claim 2, Li teaches wherein for each of the at least two carriers, the transmission resource to be used for transmission is randomly selected from among the transmission resources available for the simultaneous transmission (Li, Fig. 2, Fig. 3, [0039]-[0043], Fig. 6, [0054], Fig. 7, [0055], [0058]-[0062], [0072], the UE randomly selects the resource from the resources in the set SB for data transmission on the corresponding carriers).

Li teaches the claimed limitations as stated above. Li does not explicitly teach the following underlined features: regarding claim 2, the message transmission.

However, Wirth teaches the message transmission (Wirth, [0262], [0264], [0266], [0268], the UE1 transmits a redundant/duplicated packet via two different frequencies in the same time resource).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to have the features, as taught by Wirth, in order to make direct communications more reliable using multiple physical sidelink resources in a transmission, for example for a URLLC communication (Wirth, [0265]).

As to claim 3, Li teaches wherein the UE determines one transmission time from among transmission times of the transmission resources available for the simultaneous transmission (Li, [0048], Fig. 6, [0054], Fig. 7, [0055]-[0056], [0058]-[0062], [0072], the UE performs the data transmission on different carriers in one subframe from the NB subframes in the set B), and wherein a transmission resource at the determined one transmission time is selected as the transmission resource for each of the at least two carriers (Li, [0048], Fig. 6, [0054], Fig. 7, [0055]-[0056], [0058]-[0062], the UE performs the data transmission on different carriers in one subframe from the NB subframes in the set B).

As to claim 4, Li teaches wherein the one transmission time is determined with respect to a carrier with a highest priority among the at least two carriers (Li, [0047]-[0048], Fig. 6, [0054], Fig. 7, [0055]-[0056], [0058]-[0062], [0070], the UE performs the data transmission on different carriers in one subframe from the NB subframes in the set B, where the carriers are used in a specific priority order, such as from a smaller carrier index. The UE prioritize the primary carrier to other carriers).

As to claim 5, Li teaches wherein the one transmission time is determined with respect to a carrier with a low congestion level among the at least two carriers (Li, [0047]-[0049], Fig. 7, [0055]-[0056], [0058]-[0062], [0070], [0121], the multi-carrier resource (subframe) selection to be used in for transmission in the carries includes the determination of the congestion level of each carrier, where the congestion level is a channel busy proportion (CBR). The carriers are selected with a low congestion level, i.e. the carriers with a relative small CBR).

As to claim 6, Li teaches wherein a congestion level is determined based on a channel busy ratio (CBR), and wherein the CBR is a ratio of occupied channels in each carrier (Li, [0047]-[0049], Fig. 7, [0055]-[0056], [0058]-[0062], [0070], [0121], the multi-carrier resource (subframe) selection to be used in for transmission in the carries includes the determination of the congestion level of each carrier, where the congestion level is a channel busy proportion (CBR). The carriers are selected with a low congestion level, i.e. the carriers with a relative small CBR).

As to claim 7, Li teaches wherein the one transmission time is determined by considering at least one of a priority of the message, a reliability level of the message, or a latency requirement of the message (Li, [0048]-[0049]. [0122], the multi-carrier resources (subframe) selection is performed based on the requirements of the packet, including latency requirements, reliability requirements, and other performance requirements. Also, the multi-carrier resources (subframe) selection is performed based on traffic priority).

As to claim 8, Li teaches wherein the transmission resources available for the simultaneous transmission are transmission resources included in one same transmission time unit among transmission resource included in each of the at least two carriers (Li, [0048], Fig. 6, [0054], Fig. 7, [0055]-[0056], [0058]-[0062], [0072], the UE performs the data transmission on different carriers in one subframe from the NB subframes in the set B).

As to claim 9, Li teaches wherein the sensing of the transmission resources available for the transmission is performed on a subchannel basis for each carrier (Li, Fig. 2, Fig. 3, [0039]-[0043], Fig. 6, [0054], Fig. 7, [0055], [0058], [0060]-[0061], the UE detects the SA of another UE within the sensing window of each of the plurality of carriers, where the SA detection and resource selection are performed on the subchannels of each carrier).

As to claim 10, Li teaches wherein based on the calculated transmission resource ratio smaller than the predetermined threshold ratio, the UE decreases the predetermined threshold ratio and compares the calculated transmission resource ratio thereto (Li, Fig. 2, Fig. 3, [0039]-[0043], Fig. 6, [0054], Fig. 7, [0055], [0058]-[0062], [0073], when there is no enough candidate resources for the carriers in the remaining resources of the set B, the UE relaxes the restriction of the factors on the resource selection, such as reducing a value. The threshold Ri is a factor used during the resource selection, which can be configured and changed, and a comparison is done where the remaining available resources are smaller than Ri, and subsequently there is no enough candidate resources for the carriers in the remaining resources of the set B).

As to claim 11, Li teaches further comprising simultaneously transmitting, by the UE, on the at least two carriers based on the selected transmission resources (Li, Fig. 2, Fig. 3, [0039]-[0043], [0048], Fig. 6, [0054], Fig. 7, [0055]-[0056], [0058]-[0062], [0072], the UE selects a resource from the resources in the set SB for data transmission on the corresponding carriers. Then, the UE performs the data transmission on different carriers in one subframe from the NB subframes in the set B based on the selected resources).

Li teaches the claimed limitations as stated above. Li does not explicitly teach the following underlined features: regarding claim 11, transmitting, by the UE, the message on the at least two carriers.

However, Wirth teaches transmitting, by the UE, the message on the at least two carriers (Wirth, [0262], [0264], [0266], [0268], the UE1 transmits a redundant/duplicated packet via two different frequencies in the same time resource).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to have the features, as taught by Wirth, in order to make direct communications more reliable using multiple physical sidelink resources in a transmission, for example for a URLLC communication (Wirth, [0265]).

As to claim 14, Li teaches further comprising selecting, by the UE, the at least two carriers for carrier aggregation (CA) transmission (Li, [0009], Fig. 2, Fig. 3, [0039]-[0043], Fig. 6, [0054], Fig. 7, [0055], [0058]-[0062], [0072], the UE selects a resource from the resources in the set SB for data transmission on the corresponding carriers. The selects and performs the transmission in a plurality of carriers which increases the data transmission rate of the UE. In other words, the carriers are aggregated for the transmission).

As to claim 15, Li teaches Aa user equipment (UE) for simultaneously transmitting on at least two carriers in a wireless communication system supporting device-to-device (D2D) (Li, Fig. 2, Fig. 3, [0039]-[0043], Fig. 6, [0054], Fig. 7, [0055], [0058], [0072], a UE performing communications in a V2V or D2D environment, where the UE performs transmission in a plurality of carriers within the same sub-frame), the UE comprising: 
a transceiver (Li, Fig. 12, [0138]-[0144], the UE includes a detection module and transceiver module, which are implemented in hardware and controlled by a processing module executing a program to perform the functions of the UE); and 
a processor configured to control the transceiver to (Li, Fig. 12, [0138]-[0144], the UE includes the detection module, transceiver module and resource selection module, which are implemented in hardware and controlled by a processing module executing a program to perform the functions of the UE) sense transmission resources independently for each carrier (Li, Fig. 2, Fig. 3, [0039]-[0043], Fig. 6, [0054], Fig. 7, [0055], [0058], the UE detects the SA of another UE within a sensing window of each of the plurality of carriers), calculate a ratio of transmission resources available for simultaneous transmission on the at least two carriers based on results of the sensing for each carrier (Li, Fig. 2, Fig. 3, [0039]-[0043], Fig. 6, [0054], Fig. 7, [0055], [0058]-[0062], for i-th carrier, it is determined a ratio of the remaining available resources for the plurality of carriers, in order to select resources and transmit data, based on the detected SA within the sensing window of each of the plurality of carriers), configure the sensed transmission resources available for transmission as candidate transmission resources when the calculated transmission resource ratio is greater than or equal to a predetermined threshold ratio (Li, Fig. 2, Fig. 3, [0039]-[0043], Fig. 6, [0054], Fig. 7, [0055], [0058]-[0062], when the ratio of the remaining available resources is greater than Ri, the resource with the smallest S-RSSI are moved to the set SB), and select a transmission resource to be used for the transmission on each of the at least two carriers from among the candidate transmission resources (Li, Fig. 2, Fig. 3, [0039]-[0043], Fig. 6, [0054], Fig. 7, [0055], [0058]-[0062], [0072], the UE selects a resource from the resources in the set SB for data transmission on the corresponding carriers).

Li teaches the claimed limitations as stated above. Li does not explicitly teach the following underlined features: regarding claim 15, simultaneously transmitting a message on at least two carriers;
for the message transmission on each of the at least two carriers.

However, Wirth teaches simultaneously transmitting a message on at least two carriers (Wirth, [0262], [0264], [0266], [0268], the UE1 transmits a redundant/duplicated packet via two different frequencies in the same time resource);
for the message transmission on each of the at least two carriers (Wirth, [0262], [0264], [0266], [0268], the UE1 transmits a redundant/duplicated packet via two different frequencies in the same time resource).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to have the features, as taught by Wirth, in order to make direct communications more reliable using multiple physical sidelink resources in a transmission, for example for a URLLC communication (Wirth, [0265]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0068534), hereinafter “Li” in view of Wirth et al. (US 2020/0059821), hereinafter “Wirth”, and further in view of Marinier et al. (US 2016/0183276), hereinafter “Marinier”.

Li and Wirth teach the claimed limitations as stated above. Li and Wirth do not explicitly teach the following underlined features: regarding claim 12, wherein the determination of the candidate transmission resources is performed by a physical layer of the UE, and wherein the are reported by the physical layer to a higher layer of the UE.

As to claim 12, Marinier teaches The method of claim 1, wherein the determination of the candidate transmission resources is performed by a physical layer of the UE (Marinier, [0385]-[0386], the PHY layer determines the one or more transmissions occasions, where a configuration is used to determine the resources used for a transmission, support for physical layer and higher layer functionalities, and where physical layer resources include carrier frequencies, time period, RB allocations, etc. over which the transmissions take place), and wherein the determined candidate transmission resources are reported by the physical layer to a higher layer of the UE (Marinier, [0385], the PHY layer interacts with high layers, such as MAC D2D layer, where the PHY indicates one or more transmission occasions to the MAC D2D layer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Wirth to have the features, as taught by Marinier, in order to perform data transmissions interaction between layers based on synch acquisition and internal timing, and routing a received transport block to a proper HARQ process (Marinier, [0385]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0068534), hereinafter “Li” in view of Wirth et al. (US 2020/0059821), hereinafter “Wirth”, and further in view of Feng et al. (US 2019/0182840), hereinafter “Feng”.

Li teaches the claimed limitations as stated above. As discussed above for claim 1, Li discloses the sensing of the transmission resources available for the transmission for each underlined features: regarding claim 13, wherein the sensing of the transmission resources available for the transmission for each carrier are performed by a physical layer of the UE, and 
wherein the calculation of the ratio of the transmission resources available for the simultaneous transmission and the determination of the candidate transmission resources are performed by a higher layer of the UE.

As to claim 13, Feng teaches wherein the sensing of the transmission resources available for the transmission for each carrier are performed by a physical layer of the UE (Feng, [0027]-[0028], the Physical layer is responsible to receive signals via the air interface (downlink), which results in Li’s UE having a physical layer used to detect SA within a sensing window of each of the plurality of carriers), and 
wherein the calculation of the ratio of the transmission resources available for the simultaneous transmission and the determination of the candidate transmission resources are performed by a higher layer of the UE (Feng, [0027]-[0028], [0030], the RRC layer controls the radio resource configuration used for the transmissions of the UE, which results in Li’s UE having a RRC layer that determines the ratio of the remaining available resources for the plurality of carriers, and moves the corresponding resources to the set SB).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Wirth to have the features, as taught by Feng, since the Physical Layer, MAC Layer and RRC Layer are features well known in the art as described in 3GPP Technical Specifications (Feng, [0027]-[0028])
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0068534), hereinafter “Li” in view of Wirth et al. (US 2020/0059821), hereinafter “Wirth”, and further in view of Giaimo et al. (US 2009/0067447), hereinafter “Giaimo”.

Li and Wirth teach the claimed limitations as stated above. Li and Wirth do not explicitly teach the following features: regarding claim 16, wherein the processor is configured to receive a user input to switch the drive mode from an autonomous mode to a manual mode, or to switch from a manual mode to an autonomous mode.

As to claim 16, Giaimo teaches wherein the processor is configured to receive a user input to switch the drive mode from an autonomous mode to a manual mode, or to switch from a manual mode to an autonomous mode (Giaimo, Fig. 4, [0022], [0043], Fig. 6, user-actuated inputs are used to make selections with respect to automatic or manual wireless resource selection, transmission, or reception).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Wirth to have the features, as taught by Giaimo, in order to provide a user the option to select between manually tune or automatically scan and tune to usable wireless channels, thereby locating the best usable wireless channel (Giaimo, [0003], [0022]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kim et al. U.S. Patent Application Pub. No. 2017-0027013 – Method for transceiving signal in wireless communication system and apparatus thereof.
Cheng et al. U.S. Patent Application Pub. No. 2017/0201461 – LTE based V2X communication QOS and congestion mitigation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473